Citation Nr: 1022349	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-04 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 0 percent 
for adjustment disorder with anxiety for the period from 
December 13, 2006, to April 24, 2009.  

3.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with anxiety for the period beginning 
April 25, 2009.  

4.  Entitlement to a compensable initial rating for residuals 
of a right thumb fracture.  

5.  Entitlement to a compensable initial rating for 
patellofemoral syndrome of the right knee. 

6.   Entitlement to a compensable initial rating for 
patellofemoral syndrome of the left knee.  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to 
December 2006.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has been 
diagnosed with PTSD. 

2.  For the period from December 13, 2006, to April 24, 2009, 
it is not shown that the adjustment disorder with anxiety 
resulted in mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during period of significant stress or with symptoms 
controlled by continuous medication or with intermittent 
periods of the inability to perform occupational tasks with 
routine due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.   

3.  For the period beginning April 25, 2009, the adjustment 
disorder with anxiety is not shown to have resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood. 

4.  There is not a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers with the right thumb 
attempting to oppose the fingers upon examination. 

5.  Motion in each knee is to full flexion and extension with 
no instability.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009). 

2.  The criteria for an initial rating in excess of 0 percent 
for adjustment disorder with anxiety for the period from 
December 12, 2006, to April 24, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9413 (2009).    

3.  The criteria for an initial rating in excess of 30 
percent for adjustment disorder with anxiety for the period 
from April 25, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9413 (2009).    

4.  The criteria for a compensable initial rating for 
residuals of a right thumb fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5228 
(2009).    

5.  The criteria for an initial compensable rating for 
patellofemoral syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DCs 5003, 5014, 5257, 5260, 5261 (2009).   

6.  The criteria for an initial compensable rating for 
patellofemoral syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DCs 5003, 5019, 5257, 5260, 5261 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, 
that 38 U.S.C. § 5103(a) does not require VA to provide 
further notice under the VCAA upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This is because once the rating 
decision was made awarding service connection, an effective 
date, and a disability evaluation, 5103(a) notice had served 
its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is 
the case here with respect to the claims for increased 
ratings on appeal.  The duty to notify with respect to the 
claim for service connection for PTSD was satisfied by letter 
dated in October 2007 prior to initial adjudication.  

As for the duty to assist, the service treatment reports, 
private treatment reports and lay statements supporting the 
Veteran's contentions have been obtained.  The Veteran has 
also been afforded VA examinations in January 2008 and April 
2009 that contain sufficient clinical evidence to determine 
the proper ratings to be assigned for the service connected 
psychiatric, right thumb and knee disabilities, and to 
determine whether service connection should be granted for 
PTSD.  Finally, the Veteran himself stated in September 2008 
that he had no additional evidence to present.  As there is 
no indication that there are additional records that need to 
be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for PTSD

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the Veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id. 

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

While service connection has been granted for a psychiatric 
disability (adjustment disorder with anxiety), the record 
does not reflect a diagnosis of PTSD.  In fact, VA 
examinations in January 2008 and April 2009 conducted in part 
to determine if the Veteran had PTSD resulted in the 
conclusion that the Veteran's symptoms did not meet the 
criteria for a diagnosis of PTSD.  As such, the claim for 
service connection for PTSD must be denied on the basis of 
there being no such current disability.  Rabideau, Brammer, 
supra.  In making this determination, the Board notes that 
while service connection cannot be granted for PTSD, service 
connection is in effect for adjustment disorder with anxiety, 
and the rating granted for this condition has been assigned 
under the same criteria under 38 C.F.R. § 4.130 applicable to 
disability attributable to PTSD.  As such, and given the 
principles against pyramiding, even were service connection 
for PTSD to be granted, no additional compensation could be 
granted for any disability resulting therefrom.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14. 

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial ratings assigned for the 
disabilities at issue, the entire body of evidence is for 
equal consideration with respect to the claims.  Consistent 
with the facts found, the ratings assigned for the conditions 
at issue may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)


1.  Adjustment Disorder with Anxiety

According to the applicable criteria, occupational and social 
impairment due to psychiatric disorders such as adjustment 
disorder and anxiety with mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during period of significant stress 
or with symptoms controlled by continuous medication warrants 
a 10 percent rating.  38 C.F.R. § 4.130, DC 9413.

Occupational and social impairment due to psychiatric 
disabilities such as adjustment disorder and anxiety with 
occasional decrease in work efficiency and intermittent 
periods of the inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events) warrants a 30 percent disability rating.  Id.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

Following the Veteran's service in Iraq, for which he 
received the combat medical badge, a January 2008 VA 
psychiatric examination resulted in a diagnosis of adjustment 
disorder with anxiety.  The Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 60, which is 
indicative of moderate  symptoms or moderate impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
discussed in Carpenter v. Brown 8 Vet. App. 240, 242 (1995).  
The examiner specifically found that the Veteran's adjustment 
disorder with anxiety was not serious enough to interfere 
with social or occupational functioning and that this 
condition did not result in transient or mild symptoms with a 
decrease in work efficiency and the ability to perform 
occupational tasks only during period of significant stress.  
He also specifically stated that the Veteran's psychiatric 
condition did not result in occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.     

Following the January 2008 VA examination, a February 2008 
rating decision granted service connection for adjustment 
disorder with anxiety at a disability rating of 0 percent 
effective from December 13, 2006.  Thereafter, statements in 
September 2008 were submitted by the Veteran's mother, 
girlfriend, and an individual who stated that he had known 
the Veteran for approximately eight or nine years.  These 
individuals observed that since the Veteran's return from 
Iraq, his mental state has changed drastically and that he 
has significant problems with sleeping, and interacting with 
family members and others.  His girlfriend reported that the 
Veteran told her he contemplates suicide at times and that he 
"snaps" at small things that trigger his emotions, which 
has lead to many arguments between the two of them, his co-
workers, friends, and members of his family.  The Veteran's 
mother stated that the Veteran often lets his appearance 
dissipate and that he has lost much of his contact with the 
outside world. 

The Veteran was afforded another psychiatric examination on 
April 25, 2009.  Following the examination, a GAF score of 60 
was again assigned, and the diagnosis again was adjustment 
disorder with anxiety.  The examiner stated that due to such 
symptoms as mild to moderate irritability, this condition 
resulted in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  He also specifically stated that the Veteran's 
adjustment disorder with anxiety did not result in reduced 
reliability and productivity, and the psychiatric examination 
did not demonstrate any impairment of judgment, memory, or 
thought processes.  Suicidal ideation was also denied by the 
Veteran.  

Following the April 2009 VA examination, a June 2009 VA 
rating decision assigned a 30 percent rating for the service 
connected adjustment disorder with anxiety.  This rating was 
made effective from April 25, 2009; as such, there are two 
periods to consider in determining whether the Veteran is 
entitled to increased compensation; namely, entitlement to an 
initial rating in excess of 0 for the period from December 
13, 2006, to April 24, 2009, and a rating in excess of 30 
percent for the period beginning April 25, 2009.  AB v Brown, 
6 Vet App 35 (1993).  As for the first period of time in 
question, it was not shown until the April 25, 2009, VA 
examination that the service connected psychiatric disability 
resulted in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, which match in part the criteria for a 30 percent 
rating under 38 C.F.R. §  4.130.  As such, entitlement to a 
30 percent rating prior to April 25, 2009, would not be 
warranted.  38 C.F.R. § 3.400. 

In making the above determination, it is noted the evidence 
before that time, in particular the reports from the January 
2008 VA examination, did not reflect that the criteria for a 
rating in excess of 0 percent were met.  To this end, the 
examiner in January 2008 specifically found that the criteria 
for a 10 percent or 30 percent rating under 38 C.F.R. § 4.130 
were not demonstrated, as he found that the Veteran's 
adjustment disorder with anxiety did not result in transient 
or mild symptoms with a decrease in work efficiency and the 
ability to perform occupational tasks only during period of 
significant stress or, respectively, occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks.  Therefore, the criteria for a 
rating in excess of 0 percent for adjustment disorder with 
anxiety for the period from December 13, 2006, to April 24, 
2009 under the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (hereinafter Ratings Schedule) are not met.  

As for entitlement to rating in excess of 30 percent for the 
period beginning April 25, 2009, it is not shown that the 
service connected psychiatric disability results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  In this regard, the 
examiner in April 2009 specially found that there was not 
reduced reliability and productivity due to the service 
connected psychiatric disorder.  Moreover, and with respect 
to the other criteria listed for a 50 percent rating, the 
April 2009 VA examination did not demonstrate any impairment 
of judgment, memory, or thought processes.  In short 
therefore, a rating in excess of 30 percent for adjustment 
disorder with anxiety for the period beginning April 25, 
2009, cannot be assigned under the Ratings Schedule.

2.  Right Thumb Fracture 

A compensable (10 percent) rating for limitation of motion of 
the major or minor thumb requires a gap of one to two inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, DC 5228.  

Abstracts from service reflect a fracture of the right thumb, 
and a VA examination in January 2008 showed a 1 X .1 cm scar 
over the dorsal aspect of the right thumb and the proximal 
phalanx that was mildly tender to palpation.  No other 
abnormalities of the thumb were noted.  Motion in the right 
thumb was to 90 degrees of metacarpophalangeal flexion and 
extension and 90 degrees of intercarpophalangeal flexion and 
extension.  There was increased pain at the 
metacarpophalangeal joint on repetitive testing.  Opposition 
of the right thumb was full but somewhat painful with 
decreased grip in opposition when compared to the left.  He 
was able to bring the tips of the finger to the palmar crease 
on the right and left.  Grip strength was measured in the 
right hand to 4+/5 with decreased strength in pulling and 
twisting motions.  The diagnosis was residuals of a fracture 
of the phalanx of the right thumb with relatively preserved 
range of motion, mildly decreased strength, and residual pain 
periodically.  The decreased right hand strength was said to 
limit the Veteran's ability to lift heavy objects with the 
right hand.  

Subjective complaints at the January 2008 VA examination were 
difficulty with holding heavy objects as well as activity 
requiring the ability to grip, such as rope climbing.  He 
described residual nagging pain which did not significantly 
affect his occupation but did make it difficult to move heavy 
equipment.  Following the January 2008 VA examination, 
service connection for residuals of a fracture to the major 
thumb was granted by a February 2008 rating decision.  A 
noncompensable rating was assigned under DC 5228.  

Thereafter, the Veteran was afforded a VA examination of 
right thumb in April 2009 that on motion studies showed no 
abnormal gap between the thumb and fingers or between the 
tips of the fingers and the proximal transverse crease of the 
thumb.  There was no abnormal gap between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
There was 4+/5 grip strength and strength for pushing, 
pulling and twisting in the right hand.  Metacarpophalangeal 
flexion was to 20 degrees and proximal interphalangeal 
flexion was to 30 degrees in the right thumb.  

While there was some limited motion in the right thumb shown 
at the April 2009 VA examination, it was not shown at this 
examination, the January 2009 VA examination, or by objective 
clinical evidence otherwise that motion testing resulted in a 
gap of one to two inches between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  As 
such limitation of thumb motion is required for a 10 percent 
rating under DC 5228, an increased rating for residuals of a 
right thumb fracture cannot be assigned under the Ratings 
Schedule at any point during the time frame relevant on 
appeal.  

3.  Patellofemoral Syndrome of the Knees 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

The service treatment reports reflect complaints of knee 
pain, and the Veteran reported at a January 2008 VA 
examination that his knees frequently pop and creak, but he 
denied swelling, instability, weakness, giving way, 
dislocation or subluxation.  He reported that he used no 
crutches or canes but that he used soft braces for support 
occasionally.  The condition was said to have not 
significantly affected his occupation or to have severely 
limited his activities of daily living.  High impact 
activities such as stair climbing were said to bother him, 
and the Veteran reported that going up and down stairs 
particularly bothered him.  He said flareups occur 
periodically but are not severe, and that he tries to stay 
off his feet for a day or so during flareups.  

The physical examination of the knees in January 2008 
revealed no abnormalities and motion in each knee was full 
without loss of motion or significant pain upon repeated 
testing.  There was grinding on medial and lateral glide of 
the bilateral patellae and the McMurray testing revealed no 
locking or clicking of either knee.  There was normal 
stability of all the ligaments of the knees and strength was 
full in flexion and extension in each knee.  There was a 
normal gait observed with no limp noted.   X-rays of the 
knees were normal and the impression was patellofemoral 
syndrome of each knee, with the examiner noting that the 
Veteran exhibited symptoms consistent with this diagnosis of 
pain under the knee caps with cracking and popping crepitus 
symptoms, particularly with going up and down stairs.  

Following this examination, a February 2008 rating decision 
granted service connection for patellofemoral syndrome of 
each knee.  A noncompensable rating was assigned for the 
right knee under DC 5014 (Osteomalacia) and a noncompensable 
rating was assigned for the left knee under DC 5019 
(Bursitis).  Thereafter, a full range of motion in each knee 
was shown at an April 2009 VA examination, at which time the 
Veteran complained about having constant knee pain with 
stiffness but denied weakness, swelling, instability, heat, 
redness, subluxation or dislocation.  He reported flareups 
occurring approximately twice a week that were moderate to 
severe in intensity and were precipitated by climbing stairs 
or prolonged activities on his feet.  The Veteran indicated 
that treatment included Naprosyn that was somewhat helpful 
but stated he had never had any physical therapy or that he 
used a knee brace.  

Upon physical examination in April 2009, motion was full as 
indicated above and was without pain, even with repetitive 
testing, and repetitive testing did not result  in fatigue, 
effusion, heat, redness, instability, abnormal movement or 
guarding of movement.  A flareup was not occurring during the 
examination, and the examiner noted that it would be 
speculation for him to comment on the degree of limitation 
during flareups.  There was no evidence of ankylosis or 
inflammatory arthritis, and it was noted that the Veteran 
proved provided a report from a normal MRI of the knees in 
July 2008.  The Veteran's gait was normal but there was 
tenderness to palpation of the patellofemoral joint 
bilaterally.  The patellar grind test was negative 
bilaterally and all the ligaments were intact bilaterally. 

The Board notes that under each diagnostic code chosen by the 
RO to rate the service connected disability, DCs 5014 and 
5019, disability is to be rated as for arthritis.  
38 C.F.R. § 4.71a.  As such, and as the evidence does not 
reflect limited knee motion with X-ray evidence of arthritis, 
increased compensation would not be warranted under either 
diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  Moreover, as 
motion in each knee is full, the clinical evidence does not 
show that there is limited motion either knee that equates 
with the loss of flexion or extension to warrant a 
compensable rating under DCs 5260 or 5261.  Additionally, as 
subluxation or instability was not demonstrated by the 
clinical findings on the VA examinations reported above or 
otherwise, or described by the Veteran, entitlement to an 
increased rating for subluxation or lateral instability for 
either knee would not be warranted under Diagnostic Code 
5257.  See VAOPGCPREC 23-97.  Accordingly, a compensable 
rating cannot be assigned under the Ratings Schedule for the 
service connected right or left knee disabilities at any 
point during the time frame relevant on appeal.       

4. Final Considerations

In making the above determinations with respect to the claims 
for increased ratings for the service connected knee 
conditions on appeal, the Board has considered the provisions 
of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca.  However, the 
clinical evidence has not shown that entitlement to increased 
compensation is warranted on the basis of loss of motion, 
weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of pain after repetitive use, 
and the VA examinations reports above specifically reflect 
consideration of the DeLuca criteria.  Review of the clinical 
evidence also does not reflect that increased compensation is 
warranted under these criteria for the service connected 
right thumb residuals.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those  currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

The Veteran, and his mom, girlfriend and an individual who 
identified himself as having known the Veteran for eight to 
nine years essentially assert a much more debilitating 
condition due to his service connected psychiatric, right 
thumb, and knee disabilities than was demonstrated by the 
evidence cited above.  The Board fully respects these sincere 
assertions in this case, but finds the probative weight of 
this positive evidence to be overcome by the more objective 
negative clinical evidence cited above.  Finally, in reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims for increased 
initial ratings for his service connected psychiatric, right 
thumb and knee disorders, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an initial rating in excess of 0 percent for 
adjustment disorder with anxiety for the period from December 
13, 2006, to April 24, 2009, is denied.  

Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with anxiety for the period beginning 
April 25, 2009, is denied.  

Entitlement to a compensable initial rating for residuals of 
a right thumb fracture is denied.  

Entitlement to a compensable initial rating for 
patellofemoral syndrome of the right knee is denied. 

Entitlement to a compensable initial rating for 
patellofemoral syndrome of the left knee is denied.   



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


